Ingraham, P. J.
The prisoner was arrested on a ca. sa., issued after a return of fi. fa., without any previous order of arrest, and he asks to be discharged on habeas corpus, on the ground that such arrest was illegal.
The complaint charges that the defendant received from the plaintiffs, goods and merchandise belonging to them, to be sold on consignment, and the proceeds paid to the plaintiffs; that the defendant sold the goods and has refused to pay the proceeds on demand, and has wrongfully converted the same to his own use.
There can be no doubt that this is a cause of action entitling the plaintiffs to an order of arrest against the defendant.
It is equivalent to the old action of trover, for which the party was liable to arrest without any order. A party may now be arrested on execution where the complaint contains a cause of action showing one of the causes of arrest, under section 179 (Code, § 288).
By section 179, subdivision 1, a party may be arrested for wrongfully converting property.
These are the words charged in the complaint. This case differs from that of Wood v. Henry, 40 N. Y., *74124. The complaint there did not charge any conversion of property, but was merely founded on contract.
The application for the discharge of the prisoner must be denied.
Application denied.